18 So.3d 1266 (2009)
Christopher M. COREY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-946.
District Court of Appeal of Florida, Fourth District.
October 21, 2009.
Christopher M. Corey, Graceville, pro se.
Bill McCollum, Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The defendant appeals the trial court's summary denial of his motion for postconviction relief. The trial court did not explain its summary denial or attach portions of the record conclusively refuting the defendant's claims.
We agree with the defendant that his second and third claims (that the trial court should have held another competency hearing before or during trial and that his trial counsel was ineffective in failing to move for such a hearing), are both legally sufficient and unrefuted by the summary record on appeal (including the portions of the trial transcript attached to the state's response below, which we have reviewed in their entirety). We find the defendant's other claims to be without merit.
We thus reverse and remand for the trial court to either attach additional portions of the record conclusively refuting claims two and three or hold an evidentiary hearing on those claims. See Louis v. State, 948 So.2d 869, 870 (Fla. 4th DCA 2007).
GROSS, C.J., POLEN and HAZOURI, JJ., concur.